Herlihy, P. J.
(dissenting). In our view the assignment by the petitioner of its interest in the lease as owner of the real property was necessarily more than an assignment of a right to rents. Although the assignment did not grant any specific reversion rights to the bank which could affect a right of possession at any time in the bank, nevertheless, the assignment clearly affected the petitioner’s right as owner and lessor to a reversion of the property during the term of the lease. (Cf. Thorn v. Sutherland, 123 N. Y. 236.) The assignment in this case does affect the title to the real property as it permits the *327bank to control any possible, reversion of the right of possession to the petitioner as owner of the premises. The right of posses- ; sion is clearly a necessary incident of legal title to real property and to the extent that the lease precludes possession by an owner, a lease necessarily affects interests in real property. The assignment herein affects the petitioner’s reversionary interests by precluding petitioner’s right to possession^unless the bank should so consent and thus it affects the retained title of the petitioner as owner and lessor. It is undisputed that the assignment was given as security for a loan and it is certainly dependent upon real property interests as opposed to being a pure chose in action related to the collection of rents.
As noted in Matter of Atlantic Cement Co. v. Murphy (30 A D 2d 456, 458, affd. 28 N Y 2d 502): “ The courts no longer permit an instrument, which is in actuality a means of giving security for a loan, to be considered anything but a mortgage.” Although the instrument involved in the Atlantic Cement case was on its face a deed absolute, the premise relied upon by the court is just as applicable here. In this case the petitioner did not directly assign any possessory interests in the real property which would permit the bank to enter upon the premises either during the lifetime of the lease or subsequent thereto which distinguishes the present case from Matter of City of New York v. Murphy (36 A D 2d 658, mot. for lv. to app. den. 29 N Y 2d 482) wherein the debtor assigned both the rights under a current lease and the right to rents under a sublease. However, since the assignment herein can be utilized by the bank to preclude possessory interests by the petitioner during the life of the lease and thus by virtue of the assignment the bank can control possession of the premises insofar as the petitioner is concerned, the situation would be distinguishable from Matter of City of New York v. Murphy (supra) in terminology only.
Upon the present record the Tax Commission’s determination has a reasonable basis in law and it should be confirmed, without costs.
Kane and Main, JJ., concur with Greenblott, J.; Herlihy, P. J., and Sweeney, J., dissent and vote to confirm in an opinion by Herlihy, P. J.
Determination annulled, and matter remitted for further proceedings not inconsistent herewith, without costs,